Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
– DYNAMIC BLOCK CHAIN SYSTEM USING METADATA FOR BACKING UP DATA BASED ON DIGEST RULES  --
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…backing up data, comprising: in response to receiving, from an application system, a request for backing up first data, storing the first data into a first backup node; generating first metadata corresponding to the first data, the first metadata comprising first digest information of the first data, wherein generating the first metadata comprisesSer. No. 16/288,102Page 8 of 11 Dkt. No. 206368.0469.3 (P297)generating the first digest information based on a predetermined digest rule; and generating the first metadata at least based on the first digest information; 
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
7.	The Lu patent (US 10,944,558) teaches a system that a method and technique for hybrid virtual machine configuration management. However, Lu does not expressly teach “wherein generating the first metadata comprisesSer. No. 16/288,102Page 8 of 11 Dkt. No. 206368.0469.3 (P297)generating the first digest information based on a predetermined digest rule; and generating the first metadata at least based on the first digest information; storing the first metadata into a block chain system to which the first backup node belongs; and verifying integrity of the first data stored in the first backup node with the first metadata stored in the block chain system.”
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of 
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
March 23, 2021